— Appeal from a judgment of the Cayuga County Court (Thomas G. Leone, J.), rendered February 16, 2012. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a forged instrument in the second degree.
Now, upon reading and filing the stipulation of discontinuance signed by defendant on May 16, 2013 and by the attorneys for the parties on May 13 and 20, 2013,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation. Present — Centra, J.P., Scorners, Valentino, Whalen and Martoche, JJ.